392 U.S. 652 (1968)
WHEAT
v.
WASHINGTON.
No. 1301, Misc.
Supreme Court of United States.
Decided June 17, 1968.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF WASHINGTON.
Charles M. Stokes for petitioner in No. 1301, Misc. Anthony Savage, Jr., for petitioner in No. 1535, Misc.
James E. Kennedy for respondent in both cases.
PER CURIAM.
The motions for leave to proceed in forma pauperis and the petitions for writs of certiorari are granted. The judgments of the Supreme Court of Washington are vacated and the cases remanded to that court for reconsideration in the light of Bruton v. United States, 391 U. S. 123, and Witherspoon v. Illinois, 391 U. S. 510.
MR. JUSTICE BLACK dissents.
MR. JUSTICE HARLAN dissents for the reasons stated in MR. JUSTICE BLACK's dissenting opinion in Witherspoon v. Illinois, 391 U. S. 510, 532, and MR. JUSTICE WHITE's dissenting opinion in Bruton v. United States, 391 U. S. 123, 138.
MR. JUSTICE WHITE dissents for the reasons stated in his dissenting opinions in Witherspoon v. Illinois, 391 U. S. 510, 540, and Bruton v. United States, 391 U. S. 123, 138.
NOTES
[*]  Together with No. 1535, Misc., Aiken v. Washington, also on petition for writ of certiorari to the same court.